NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RONALD CLAMPITT and GINA                     )
CLAMPITT,                                    )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D17-819
                                             )
MARIE WICK, as assignee of JERRY             )
MASTRANGELO,                                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 16, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Jennifer Erin Jones of McIntyre
Thanasides Bringgold Elliott Grimaldi &
Guito, P.A., Tampa, for Appellants.

Alexander Allred of Hillard, Cuykendall &
Allred, P.A., Largo, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and CRENSHAW, JJ., Concur.